                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

DONALD ROSMARINOFSKI
and LINDA ROSMARINOFSKI,

      Plaintiffs,

v.                                             CASE NO. 8:20-cv-2371-WFJ-AAS

LDRV HOLDINGS CORP. d/b/a
Lazy Days RV,

      Defendant/Third-Party Plaintiff,

v.

REV RECREATION GROUP, INC.,

     Third-Party Defendant.
_________________________________/

                                      ORDER

      Before the Court is Third-Party Defendant’s motion to dismiss (Dkt. 33),

Third-Party Plaintiff’s response (Dkt. 40), and the reply (Dkt. 42). After careful

consideration of the allegations of the amended third-party complaint (Dkt. 32) and

the applicable law, the Court denies the motion.

                                 BACKGROUND

      Plaintiffs purchased a new American Coach from LDRV Holdings Corp.

d/b/a Lazy Days RV (“LDRV”) in 2019. Dkt. 1-3 ¶ 6; Dkt. 32 ¶ 17. After many

unsuccessful repairs, Plaintiffs now sue LDRV for damages and equitable relief,
alleging the American Coach is defective in manufacture, selection of materials

including the chassis, workmanship, and design. Dkt. 1-3 ¶¶ 5, 9; Dkt. 32 ¶¶ 19,

34, 37. LDRV, in turn, brings this third-party action against the manufacturer—

REV Recreation Group, Inc. (“REV”)—for contractual indemnification, breach of

contract, and indemnification. Dkt. 32.

                                    DISCUSSION

       REV seeks to dismiss all three counts of the third-party complaint. REV

describes itself as a “remote manufacturer” which cannot be sued to indemnify

LDRV for breach of an implied warranty and revocation of acceptance—the two

claims alleged in the underlying complaint. Dkt. 33 at 2. LDRV argues REV

expressly undertook such an obligation and may not avoid the unambiguous terms

of its contract.

       A Dealer Sales and Service Agreement (“the Agreement”) covers the

relationship between LDRV and REV. Dkt. 32 ¶¶ 40, 41. It contains the

following indemnification clause:

       18. . . .Upon receipt of written notice from you, we will assume the
       defense of and indemnify you from any and all claims, judgment and
       expenses resulting from personal injury, property damage or breach of
       our written warranty, including reasonable attorneys’ fees, to the extent
       claimed or proven to be due to product design, manufacturing defect,
       or description set forth in our created advertisements or literature unless
       you received notice of the product design, manufacturing defect or
       description prior to retail delivery and failed to follow our instruction
       to repair the issue. If we reasonably conclude that allegations not
       involving our fault are being pursued in the lawsuit, we retain the right
                                           2
      to decline to accept the defense or to indemnify you. Notwithstanding
      the terms of this paragraph, we shall defend and indemnify you from
      claims involving an alleged design or manufacturing defect, even if it
      is alleged that you failed to discover, disclose or remedy the design or
      manufactured defect in the Product.

Dkt. 32 ¶ 40 (emphasis added). The issue is whether an irreconcilable conflict

exists between the last sentence (italicized above) and the preceding sentences of

the paragraph.

      LDRV seeks indemnification relying on the last sentence which, it argues,

“carves out an exception” that “must be read to stand alone.” Dkt. 40 at 3–4. REV

counters that LDRV’s interpretation of the last sentence renders the preceding

sentences meaningless. Under LDRV’s interpretation, REV claims it would be

obligated to indemnify for any defect in design and manufacture “under any

circumstances” regardless of the notice and failure to repair provisions in the same

paragraph.

      Both parties cite to Land O’Sun Realty Ltd. v. REW JB Gas Invest., 685 So.

2d 870 (Fla. 3d DCA 1996). Dkt. 40 at 4; Dkt. 42 at 5. Land O’Sun was decided

on appeal from a declaratory judgment based on a jury verdict. Id. at 871. The

appellate court affirmed the trial court’s interpretation of a written contract after

the trial court considered “extensive parol evidence” regarding any irreconcilable

conflict. Id. at 872.




                                           3
      At this stage of the proceedings, the Court declines to dismiss the third-party

complaint until further development of the record. Accordingly, the motion to

dismiss (Dkt. 33) is denied. REV shall file its answer and defenses to the third-

party complaint within fourteen (14) days.

      DONE AND ORDERED at Tampa, Florida, on May 12, 2021.




COPIES FURNISHED TO:
Counsel of record




                                         4
